DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 9/7/2021.  In the amendment, claims 11, 14, and 16 have been amended and claims 12, 13, 15, and 21 have been cancelled.  
Terminal Disclaimer
The terminal disclaimer filed on 9/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,610,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER NOTE: the terminal disclaimer was only drawn to one of the two patents used to reject claims under Double Patenting.  No arguments were provided over the Double Patenting rejection in view of 10,610,394 B2 to Kobel.  Examiner attempted to reach attorney of record to discuss but was unable to reach/did not hear back.  Below is the still pending Double Patenting rejection from the previously mailed office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5-10, 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-11, 13, 14, 16-22, and 24 of U.S. Patent No. 10,278,847 B2 to Kobel. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 8 to Kobel recites a system for flushing air from a medical device, comprising: an  elongate delivery device comprising a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a port on the proximal end 
communicating with the lumen; a prosthesis carried by the delivery device within the lumen;  a source of perfluorocarbon solution connectable to the port for flushing the lumen with the solution to remove air from one or both of the prosthesis and the lumen;  and a source of gas/degassed saline comprising one of carbon dioxide and a bio-inert gas connectable to the port for flushing the lumen with the gas/degassed saline to remove air from one or both of the prosthesis and the lumen. Since application claim 16 is anticipated by claims 1 and 8 to Kobel, the claims are not patentably distinct.
	Claim 2 to Kobel recites wherein the source of perfluorocarbon is 
connected to the port after flushing the lumen with the gas to remove the gas 
from one or both of the prosthesis and the lumen. Since application claim 16 is anticipated by claim 2 to Kobel, the claims are not patentably distinct.
	Claims 4 and 10 to Kobel recites wherein the source of perfluorocarbon solution 

Claims 5 and 11 to Kobel recites wherein the source of perfluorocarbon solution 
comprises an emulsion including perfluorocarbon. Since application claim 18 is anticipated by claims 5 and 11 to Kobel, the claims are not patentably distinct.
Claims 6 and 9 to Kobel recites wherein the prosthesis comprises one of a 
stent-graft, a stent, and a coil. Since application claim 20 is anticipated by claims 6 and 9 to Kobel, the claims are not patentably distinct.
	Claim 13 to Kobel recites a method for removing gas from a medical device, comprising: providing a source of perfluorocarbon; and exposing the medical device to 
perfluorocarbon from the source of perfluorocarbon to remove air from the 
medical device. Since application claim 1 is anticipated by claim 13 to Kobel, the claims are not patentably distinct.
Claim 14 to Kobel recites wherein the medical device is exposed to the 
perfluorocarbon before the medical device is introduced into a patient's body. Since application claim 8 is anticipated by claim 14 to Kobel, the claims are not patentably distinct.
	Claim 16 to Kobel recites wherein the source of perfluorocarbon contains 
degassed perfluorocarbon. Since application claims 1 and 2 are anticipated by claim 16 to Kobel, the claims are not patentably distinct.
	Claim 17 to Kobel recites wherein the source of perfluorocarbon 
comprises an emulsion including perfluorocarbon. Since application claim 3 is anticipated by claim 17 to Kobel, the claims are not patentably distinct.
Claim 18 to Kobel recites wherein the medical device comprises a 
stent-graft constrained in a delivery condition. Since application claim 6 is anticipated by claim 18 to Kobel, the claims are not patentably distinct.
	Claim 19 to Kobel recites wherein exposing the medical device comprises 
immersing the stent-graft in the source of perfluorocarbon to remove air 
trapped in the stent-graft. Since application claim 6 is anticipated by claim 19 to Kobel, the claims are not patentably distinct.
	Claim 20 to Kobel recites wherein the stent-graft is carried by a 
catheter assembly in the delivery condition, and wherein exposing the medical 
device comprises: connecting one end of the catheter assembly to the source of 
perfluorocarbon;  and flushing the perfluorocarbon through a lumen of the 
catheter assembly. Since application claims 5 and 7 are anticipated by claim 20 to Kobel, the claims are not patentably distinct.
	Claim 22 to Kobel recites a method for removing gas from a medical device, comprising: flushing the medical device with perfluorocarbon; and separately flushing the medical device with one or more of saline, carbon dioxide, and a bio-inert gas.  Since application claims 1, 8, and 9 are anticipated by claim 22 to Kobel, the claims are not patentably distinct.
	Claim 24 to Kobel recites further comprising flushing the medical device with saline after flushing the medical device with perfluorocarbon.  Since application claim 10 is anticipated by claim 24 to Kobel, the claims are not patentably distinct.


Allowable Subject Matter
Claims 11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art fails to disclose, teach, or suggest the source of flushing solution to be selected from the group consisting of degassed saline and the listed perfluorocarbons or degassed perfluorocarbons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  see Reasons for Allowance regarding claim 11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 17, 2021